COWART, Judge.
In this action by an insured against an insurance agent, an insurance agency, and a liability insurance company the ultimate issue is whether the insured made an informed, knowing rejection of uninsured motorist (UM) coverage in the amount of his bodily injury liability limits as provided by section 627.727(1), Florida Statutes (1979).
We reverse the summary judgment entered against the insured because the depositions on file disclose issues of material fact (Fla.R.Civ.P. 1.510(c)) as to (1) whether the insurance agent or insurance agency was acting as an agent of the insured when the insurance agent signed the insured’s name to a form selecting lower UM limits, and (2) if the insured, personally or by his *62agent, selected UM coverage in the amount of $85,000, whether he did so knowing that UM coverage in the amount of his bodily injury liability limits ($100,000) was available to him from the liability insurance company (without regard to information relevant only to the insured’s subjective determination of the affordability to him of greater UM coverage as compared to the lesser UM coverage).
REVERSED AND REMANDED.
DAUKSCH and SHARP, JJ., concur.